 

Exhibit 10.48

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 18th day of December, 2017 (the “Effective Date”), by and among (i) Seven
Stars Cloud Group, Inc., a Nevada corporation (the “Purchaser”), (ii) each of
the parties listed on the signature page hereto as “Seller” (each, a “Seller”
and collectively, the “Sellers”), and (iii) Delaware Board of Trade Holdings,
Inc., a Delaware corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, immediately prior to the consummation of the transactions contemplated
by this Agreement (the “Transactions”), each Seller owns certain shares of
common stock, par value $0.001 per share, of the Company (“Common Stock”) and
held certain options to purchase additional shares of Common Stock (the
“Options”);

 

WHEREAS, immediately prior to the consummation of the Transactions and in
connection therewith, each Seller exercised certain Options held by him or it;

 

WHEREAS, each Seller desires to sell to Purchaser the shares of Common Stock set
forth opposite such Seller’s name on Schedule A attached hereto, which are
equivalent to the shares of Common Stock that each Seller received in connection
with exercise of such Seller’s Options immediately prior to the Transactions
(collectively, the “Purchased Stock”), to the Purchaser, and the Purchaser
desires to purchase the Purchased Stock from Sellers, on the terms and subject
to the conditions set forth herein;

 

WHEREAS, certain rights and obligations related to the Purchased Stock are set
forth in that certain Amended and Restated Stockholders’ Agreement, dated as of
June 13, 2017, by and among the Company and the other parties signatory thereto,
as amended by that certain Amendment No. 1 to Amended and Restated Stockholders’
Agreement, dated as of July 17, 2017 (the “Stockholders’ Agreement”);

 

WHEREAS, certain rights and obligations related to the Purchased Stock are set
forth in the Voting Agreement dated as of September 21, 2016, the Voting
Agreement dated as of March 13, 2017 and the Voting Agreement dated as of June
2017 (collectively, the “Voting Agreements”);

 

WHEREAS, in connection with the transactions contemplated herein, Purchaser
agrees to join and be bound by the terms of each of the Stockholders’ Agreement
and the Voting Agreements; and

 

WHEREAS, immediately following the consummation of the Transactions, each Seller
will remain a stockholder of the Company and continue to hold the shares of
Common Stock that were not sold to Purchaser in connection with the
Transactions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises,
representations and warranties contained herein, the parties hereto agree as
follows:

 

 

 

 

AGREEMENT:

 

1.           Purchase of Purchased Stock. Each Seller hereby sells, assigns and
conveys to the Purchaser, and Purchaser hereby purchases from each such Seller,
the Purchased Stock owned beneficially and of record by such Seller. The
Purchased Stock is hereby transferred to Purchaser free and clear of all
mortgages, liens, pledges, charges, security interests, encumbrances, rights of
third parties or other interests of any kind or character, other than as set
forth in the Stockholders’ Agreement (collectively, “Liens”).

 

2.           Purchase Price; Closing; Deliveries.

 

(a)          Purchase Price; Payment. In consideration of each Seller’s sale of
Purchased Stock to Purchaser, Purchaser shall issue to each such Seller its
shares of capital stock (“Purchaser Common Stock”) set forth opposite such
Seller’s name on Schedule B attached hereto (the “Purchase Price”), payable upon
the Closing.

 

(b)          Fair Consideration. Each of the parties acknowledges and agrees
that the consideration provided for in Section 2(a) represents fair
consideration and reasonable equivalent value for the sale and transfer of the
Purchased Stock and the transactions, covenants and agreements set forth in this
Agreement, which consideration was agreed upon as the result of arms-length good
faith negotiations between the parties and their respective representatives.

 

3.           Closing. The closing of the Transactions (the “Closing”) shall
occur within 30 days of the execution of this Agreement.

 

4.           Deliveries by Seller. At the Closing, each Seller shall deliver (or
cause to be delivered) to Purchaser or the Company (as applicable) an assignment
separate from certificate for such Seller’s shares of the Purchased Stock, duly
executed by such Seller.

 

5.           Deliveries by Purchaser. At the Closing, Purchaser shall deliver
(or cause to be delivered) to Sellers the Purchase Price, payable as provided in
Section 2(a), along with certificates evidencing the same.

 

6.           Deliveries by Company. At the Closing, the Company shall deliver
(or cause to be delivered) to Purchaser the Company Disclosure Schedule, which
shall be true, correct and complete as of the Closing.

 

7.           Company Actions. The Company waives any and all rights of first
refusal, whether granted by statute or otherwise, which may serve to impede,
delay or prohibit the Transactions (including, without limitation, as set forth
in the Stockholders’ Agreement).

 

8.           Representations and Warranties.

 

(a)          Each Seller, severally but not jointly, represents and warrants to
the Purchaser as of the Closing that:

 

(i)          If not a natural person, such Seller is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite power and authority to own
its properties and assets and to conduct its business as it is now conducted.

 

 2 

 

 

(ii)         Such Seller owns of record and beneficially, and is transferring
and delivering to the Purchaser, good and marketable title to such Seller’s
portion the Purchased Stock, free and clear of any and all Liens.

 

(iii)        Such Seller has the legal capacity and authority to enter into this
Agreement and to carry out its or his obligations hereunder. The execution and
delivery of this Agreement by such Seller and the consummation by such Seller of
the Transactions have been duly authorized by such Seller. This Agreement and
all other agreements, documents and instruments executed by such Seller in
connection with the Transactions have been duly executed and delivered by such
Seller and constitute such Seller’s legal, valid and binding obligation, as
applicable, enforceable against such Seller in accordance with their respective
terms and conditions.

 

(iv)        No commission or remuneration was paid to any person in connection
with the offer or sale of such Seller’s portion of the Purchased Stock.

 

(b)          Purchaser represents and warrants to each Seller and the Company as
of the Closing that:

 

(i)          Purchaser is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization and has all
requisite power and authority to own its properties and assets and to conduct
its business as it is now conducted.

 

(ii)         Purchaser has the legal capacity and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution and delivery
of this Agreement by Purchaser and the consummation by Purchaser of the
Transactions have been duly authorized by Purchaser. This Agreement and all
other agreements, documents and instruments executed by Purchaser in connection
with the Transactions have been duly executed and delivered by Purchaser and
constitute Purchaser’s legal, valid and binding obligation, as applicable,
enforceable against Purchaser in accordance with their respective terms and
conditions.

 

(iii)        Purchaser is purchasing the Purchased Stock for Purchaser’s own
account and not with a view to, or intention of, the distribution or resale
thereof to anyone else.

 

(iv)        Purchaser is able to bear the economic risk of the investment in the
Purchased Stock to be acquired hereunder for an indefinite period of time, and
Purchaser understands that the Purchased Stock has not been registered under the
Securities Act of 1933, as amended (the “1933 Act”) or any other state
securities laws.

 

(v)         Purchaser is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the 1933 Act;

 

(vi)        Purchaser agrees that the Purchased Stock purchased hereunder will
not be sold or transferred without: (i) registration under the 1933 Act or any
exemption available thereunder, (ii) registration under any applicable state
securities law or any exemption available thereunder, and (iii) full compliance
with all transfer restrictions set forth in the Stockholders’ Agreement;

 

 3 

 

 

(vii)       Purchaser has had an opportunity to ask questions and receive
answers concerning the Purchased Stock to be acquired by Purchaser hereunder and
has had access to such other information concerning the Company as Purchaser has
requested. Purchaser is an experienced and sophisticated investor and has such
knowledge and experience in financial and business matters as are necessary to
evaluate the merits and risks of an investment in the Purchased Stock to be
acquired hereunder. Purchaser acknowledges and understands that an investment in
the Purchased Stock involves substantial risks and Purchaser is able to bear the
economic risks of an investment in the Purchased Stock pursuant to the terms
hereof, including the complete loss of Purchaser’s investment in such Purchased
Stock.

 

(viii)      Purchaser understands that the Purchased Stock will be subject to
the terms and conditions of the Stockholders’ Agreement and the Voting
Agreements; and

 

(ix)         No commission or remuneration was paid to any person in connection
with the offer or sale of the Purchased Stock.

 

(x)          Purchaser has filed all reports, schedules, forms, registrations,
statements and certifications, together with any amendments required to be made
with respect thereto, that were required to be filed since January 1, 2016 with
the Securities and Exchange Commission (the “SEC”) (together with the exhibits
and other information incorporated therein, the “Purchaser SEC Reports”). No
such Purchaser SEC Reports or communications, at the time filed, furnished or
communicated (and in the case of registration statements and proxy statements,
on the dates of effectiveness and the dates of relevant meetings, respectively)
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, except that information in the Purchaser SEC Reports as of a later
date (but before the date of this Agreement) shall be deemed to modify
information in the Purchaser SEC Reports as of an earlier date. As of their
respective dates of filing with the SEC (or, if amended or superseded by a
filing prior to the date hereof, as of the date of such filing), all Purchaser
SEC Reports complied as to form in all material respects with the regulations of
the SEC with respect thereto.

 

(xi)         Each of the consolidated financial statements of Purchaser and its
subsidiaries included (or incorporated by reference) in the Purchaser SEC
Reports (including the related notes, where applicable) (i) have been prepared
from, and are in accordance with, the books and records of Purchaser and its
consolidated subsidiaries in all material respects, (ii) fairly present in all
material respects the consolidated results of operations, cash flows, changes in
shareholders’ equity and consolidated financial position of Purchaser and its
consolidated subsidiaries for the respective fiscal periods or as of the
respective dates therein set forth (subject in each case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), (iii)
complied as to form, as of their respective dates of filing with the SEC, in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto (except, in the case of
unaudited statements, as permitted by Form 10-Q of the SEC) and (iv) have been
prepared in accordance with GAAP consistently applied during the periods
involved, except, in each case, as indicated in such statements or in the notes
thereto. The books and records of Purchaser and its subsidiaries have been, and
are being, maintained in all material respects in accordance with GAAP and any
other applicable legal and accounting requirements.

 

 4 

 

 

(xii)        The shares of Purchaser Common Stock being issued to Sellers have
been duly authorized for issuance and are validly issued, fully paid and
non-assessable and were not issued in violation of any purchase or call option,
right of first refusal, subscription right, preemptive right or any similar
right.

 

(c)          The Company represents and warrants to Purchaser as of the Closing
that:

 

(i)          Each of the Company and its subsidiaries, are duly organized,
validly existing entities and in good standing under the laws of the
jurisdiction of its incorporation, has all requisite power to own, lease and
operate its properties and to carry on its business as now being conducted and
as proposed by the Company and its subsidiaries to be conducted, and is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction in which it owns or leases property or conducts any business so as
to require such qualification, except for those jurisdictions where the failure
to be so qualified and in good standing would not reasonably be expected to be,
individually or in the aggregate, material to the Company and its subsidiaries
taken as a whole. The Company Disclosure Schedule lists each jurisdiction in
which the Company and its subsidiaries are qualified to do business.

 

(ii)         Each of the Company and its subsidiaries have complied with and is
not in default under its Charter Documents. “Charter Documents” means, with
respect to any entity, the certificate of incorporation, the articles of
incorporation, by-laws, articles of organization, limited liability company
agreement, partnership agreement, formation agreement, joint venture agreement
or other similar organizational documents of such entity (in each case, as
amended).

 

(iii)        The authorized capital stock of the Company consists of 14,000,000
shares of Company Common Stock, of which 8,207,456 shares are issued and
outstanding as of the date hereof. All issued and outstanding shares of Common
Stock have been duly authorized and validly issued, are fully paid and
nonassessable, and were issued in compliance with all applicable federal and
state securities laws.

 

(iv)        Except for the Common Stock and Options outstanding as of the date
hereof, the Company does not have outstanding securities of any kind. Except as
set forth in the preceding sentence, the Company is not a party to any Contract
obligating the Company, directly or indirectly, to issue additional securities.
Additionally, no subsidiary of the Company is party to any contract obligating
such subsidiary, directly or indirectly, to issue any additional securities and,
to the Company’s knowledge, there is no circumstance or condition that may give
rise to a claim by any person that such person is entitled to acquire the
securities of any such subsidiary.

 

 5 

 

 

(v)         The Company is not a party to any stockholder agreements, voting
agreements, voting trusts or any such other similar arrangements with respect to
the transfer, voting or other rights associated with its securities other than
the Stockholders’ Agreement and the Voting Agreements.

 

(vi)        The Company and its subsidiaries do not have outstanding any bonds,
debentures, notes or other obligations or debt securities the holders of which
have the right to vote (or convertible into, or exercisable or exchangeable for,
securities having the right to vote) on any matter.

 

(vii)       Each of the Company and its subsidiaries has complied in all
material respects with each, and is not in violation in any material respect of,
any applicable law to which the Company or any of its subsidiaries or its
business, operations, assets or properties is subject. Other than the
subsidiaries set forth in the Company Disclosure Schedule, neither the Company
nor any subsidiary of the Company, directly or indirectly, owns any securities
or other interest in any corporation, partnership, joint venture or other
business association or entity, or to provide funds to or make any investment.

 

(viii)      Financial Statements. True and complete copies of the Company’s
unaudited consolidated financial statements consisting of the balance sheet of
the Company and its subsidiaries as of September 30, 2017 and the related
statements of income and retained earnings and cash flow for the September 30,
2017 period then ended (the “Financial Statements”), are included in the Company
Disclosure Schedule. The Financial Statements are true, complete and correct and
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved. The Financial Statements are based on the books and records of
the Company and its subsidiaries, and fairly present the financial condition of
the Company and its subsidiaries as of the respective dates they were prepared
and the results of the operations of the Company and its subsidiaries for the
periods indicated. The consolidated balance sheet of the Company and its
subsidiaries as of September 30, 2017 is referred to herein as the “Balance
Sheet” and the date thereof as the “Balance Sheet Date.” Each of the Company and
its subsidiaries maintains a standard system of accounting established and
administered in accordance with GAAP.

 

(ix)         No Undisclosed Liabilities. The Company and its subsidiaries have
no material liabilities, obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise, except (a) those which are
adequately reflected or reserved against in the Balance Sheet as of the Balance
Sheet Date, (b) those which have been incurred in the ordinary course of
business and consistent with past practice since the Balance Sheet Date and
which are not, individually or in the aggregate, material in amount, and (c)
obligations under contracts described herein.

 

(x)          Accounts Receivable. The Company Disclosure Schedule sets forth a
true and correct list of all accounts receivable and unbilled receivables (for
services performed prior to Closing) of the Company or any affiliated entity
(“Accounts Receivable”) as of the Balance Sheet Date. All Accounts Receivable as
of the Balance Sheet Date (other than those paid since such date) and that have
arisen since the Balance Sheet Date represent valid obligations and are not
subject to any setoffs or counterclaims of which the Company has knowledge.

 

 6 

 

 

(xi)         Litigation. Except as set forth on the Company Disclosure Schedule,
there is no action, suit or proceeding, claim, arbitration, litigation or
investigation (each, an “Action”) pending or threatened (i) against or affecting
the Company or any of its subsidiaries or (ii) that challenges or seeks to
prevent, enjoin or otherwise delay the Transactions. To the Company’s knowledge,
no event has occurred or circumstances exist that may give rise or serve as a
basis for any such Action. Except as set forth on the Company Disclosure
Schedule, there is no Action against any current or, to the Company’s knowledge,
former director, shareholder, or employee of the Company or any of its
Subsidiaries with respect to which the Company or any of its subsidiaries has or
is reasonably likely to have an indemnification obligation. Except as set forth
on the Company Disclosure Schedule, there is no unsatisfied judgment, penalty or
award against or affecting the Company or any of its subsidiaries or any of
their respective properties or assets. Except as set forth on the Company
Disclosure Schedule, there is no order to which the Company or any of its
subsidiaries or any of their respective properties or assets are subject.

 

(d)          Survival of Representations and Warranties. The representations and
warranties of each of Purchaser and Sellers set forth in this Section shall
survive the Closing. The representations and warranties of the Company shall not
survive the Closing.

 

9.           Indemnification.

 

(a)          Each Seller, on a several basis and not on a joint basis, shall
indemnify and hold harmless Purchaser and the Company for any damages or losses
sustained or incurred by Purchaser or the Company related to or arising out of
(i) any breach of a representation or warranty made by such Seller herein, or
(ii) any breach or non-fulfillment of any covenant of such Seller set forth
herein.

 

(b)          Purchaser shall indemnify and hold harmless each Seller and the
Company for any damages or losses sustained or incurred such Seller or the
Company related to or arising out of (i) any breach of a representation or
warranty made by Purchaser herein, or (ii) any breach or non-fulfillment of any
covenant of Purchaser set forth herein.

 

10.         Release.

 

(a)          As of the Closing, each Seller, for such Seller and for such
Seller’s personal representatives, successors and assigns (the “Seller Releasing
Parties”), hereby remises, releases and forever discharges the Company, its
officers, stockholders, directors, employees, attorneys and advisors (whether
acting in their individual capacities or on behalf of the Company), the
subsidiaries and affiliates of the Company (whether past, present, or future),
their respective officers, shareholders, directors (whether acting in their
individual capacities or on behalf of such subsidiary or affiliate) and
employees, and each of them, and their respective personal representatives,
successors and assigns (the “Seller Released Parties”) from all claims, demands,
actions, causes of action, suits in law or in equity, liabilities, costs,
damages, and expenses, of whatever kind or nature, from the beginning of the
world to the Closing Date, whether known or unknown, which such Seller now owns
or holds or at any time previously owned or held or had, including, without
limitation, any claims, demands, causes of action and suits in law or equity
arising out of or in any way connected with (i) the ownership by such Seller of
such Seller’s portion of the Purchased Stock, (ii) any services performed by
such Seller for or on behalf of the Company, (iii) any obligations undertaken,
suffered, or incurred by such Seller for or on behalf of the Company, and (iv)
any other matters in connection with the Company or the Transactions. This
release constitutes a full and final release and extends to all claims of every
nature and kind, whether known or unknown, suspected or unsuspected, including
but not limited to, claims for injunctive relief, attorneys’ fees, and any
liability, whether predicated upon statute, employment discrimination of any
kind, contract, tort or any other basis.

 

 7 

 

 

(b)          For clarity, the Seller Releasing Parties do not release any
actions or claims arising out of (i) any obligations or warranties made by the
Purchaser contained in this Agreement or (ii) fraud suffered by any Seller
Released Party.

 

11.         Joinder. As of the Closing, and without further action by Purchaser,
Sellers or the Company, Purchaser shall be deemed to have joined each of the
Stockholders’ Agreement and the Voting Agreements, as may be amended from time
to time, and be subject to all of the rights and responsibilities of a
Stockholder (in each case, as defined therein). Purchaser shall execute any
documents relating to the foregoing reasonably requested by the Company.

 

12.         Election of Directors.

 

(a)          On all matters relating to the election and removal of directors of
the Company, Sellers and Purchaser agree to vote all of their respective shares
of Common Stock held by them (or the holders thereof shall consent pursuant to
action by written consent of the holders of capital stock of the Company) so as
to elect 1 individual if designated in writing to the Company by Purchaser. Any
vote taken to remove a director designated by Purchaser pursuant to this Section
or to fill any vacancy created by resignation, removal or death of a director by
Purchaser and elected pursuant to this Section shall also be subject to the
provisions of this Section. Upon the request of Purchaser, each Seller agrees to
vote its respective shares of Common Stock for the removal of the director
designated by Purchaser and elected pursuant to this Section. As of the Closing,
Purchaser shall be deemed to have designated Robert Benya as its director
pursuant to this Section, and no further action will be required by Purchaser,
Sellers or the Company to elect Mr. Benya to the Board.

 

(b)          Purchaser, Sellers and the Company further agree that during the
term of this Section, the size of the Board shall not exceed 7 members.

 

(c)          In the event Purchaser elects not to designate an individual to be
a director of the Board, the Company and Sellers agree that Purchaser shall have
the right to have a representative act as an observer at all Board meetings and
any other Board proceeding, including without limitation, the right to review
proposed transactions that require Board approval.

 

 8 

 

 

(d)          The provisions of this Section shall continue in effect so long as
Purchaser owns at least 20% of the outstanding Common Stock.

 

13.         Lockup Period. In exchange for valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Seller agrees that,
during the period beginning on the Effective Date and ending on the first
anniversary thereof, each Seller will not (and will cause any spouse, domestic
partner, lineal descendant, parent, stepparent, sibling, stepsibling, uncle,
aunt, niece, nephew, first cousin, or any other person with whom the undersigned
has a relationship by blood, marriage or adoption not to), without the prior
written consent of the Purchaser, directly or indirectly, (i) sell, offer to
sell, contract to sell or lend, pledge, hypothecate or grant any security
interest in, or in any other way transfer or dispose of, any Purchaser Common
Stock whether now owned or hereafter acquired by Seller (collectively, the
“Lock-Up Securities”), (ii) make any demand for, or exercise any right with
respect to the registration of any of the Lock-Up Securities, or the filing of
any registration statement, prospectus or prospectus supplement, (iii) enter
into any swap, hedge or any other agreement or any transaction that transfers,
in whole or in part, the economic consequence of ownership of the Lock-Up
Securities or (iv) publicly announce the intention to do any of the foregoing.

 

14.         No Assumption of Company Debts and Liabilities. Purchaser and the
Company agree that Purchaser shall not be liable for any of Company’s debts,
loans or liabilities by virtue of the Transactions, including but not limited to
Company’s $3 million dollar loan with New Castle County, Delaware.

 

15.         Miscellaneous.

 

(a)          Entire Agreement; Amendment. This Agreement constitutes the entire
understanding among the parties hereto concerning the subject matter contained
herein and supersedes any prior oral or written understandings or communications
among the parties hereto regarding the subject matter of this Agreement. This
Agreement shall be amended only by a written instrument executed by the parties
hereto.

 

(b)          Headings. The headings of the Sections of this Agreement are
included solely for convenient reference only and shall not be deemed to affect
the construction or interpretation of this Agreement.

 

(c)          Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to the principles of conflicts of laws thereunder.

 

(d)          Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(e)          Further Assurances. At any time and from time to time after the
date hereof, any Seller shall, upon the request of Purchaser, and Purchaser
shall, upon the request of any Seller, promptly execute, acknowledge and deliver
such further instruments and other documents, and perform or cause to be
performed such further acts, as may be reasonably required to evidence or
effectuate the sale, conveyance, transfer and delivery hereunder of the
Purchased Stock and the Purchaser Common Stock and the performance by the
parties of any of their other respective obligations under this Agreement and to
carry out the purposes and intent of this Agreement.

 

 9 

 

 

(f)           Acknowledgment of Limited Representation. Saul Ewing Arnstein &
Lehr LLP has acted as counsel to the Company in connection with this
Transaction, and has not provided legal advice to Purchaser or any individual
stockholder of the Company, including any Seller. Purchaser and each Seller
acknowledges that it or he has read and understood all the provisions of this
Agreement, has been advised by the Company to retain counsel, and has been
advised by counsel as necessary or appropriate, as determined by Purchaser or
such Seller.

 

[The Remainder of this Page Intentionally Left Blank]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

PURCHASER:   SEVEN STARS CLOUD GROUP, INC.

 

By: /s/ Robert G. Benya  



Name: Robert G. Benya   Office: President and Chief Revenue Officer  

 

COMPANY:   DELAWARE BOARD OF TRADE HOLDINGS, INC.

 

By: /s/ John F. Wallace  



Name: John F. Wallace   Office: Chairman  

 

[Signature Page to Stock Purchase Agreement]

 

 

 

  

SELLERS:   ATLANTIC BRIDGE INVESTMENTS, LLC

 

By: /s/ Jose Albert Guadalupe  



Name: Jose Albert Guadalupe   Office: Director  

 

DBOT-I LLC

 

By: /s/ John Hynansky  



Name: John Hynansky   Office: Manager  

 

/s/ Michael J. Ramone   Michael J. Ramone       /s/ Dennis Toner   Dennis Toner
 

 

[Signature Page to Stock Purchase Agreement]

 

 

 

 

Schedule A

 

Shares of Purchased Stock to be Sold by Each Seller

 

Seller   Number of Shares       Atlantic Bridge Investments, LLC   625,000      
DBOT-I LLC   833,333       Michael J. Ramone   918,546       Dennis Toner  
166,667

 

 

 

 

Schedule B

 

Shares of Purchaser Common Stock to be Sold to Each Seller

 

Stockholder   Purchaser Shares Sold to Seller       Atlantic Bridge Investments,
LLC   400,000       DBOT-I LLC   533,333       Michael J. Ramone   587,869      
Dennis Toner   106,667

 



 

